DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Office Action is in response to the Applicant's preliminary response filed on March 8, 2021.
	Priority
This Application filed on 10/26/2020 is a CON of 13/805,811 Filed on 03/05/2013 which is a 371 of PCT/US2011/041730 filed on 06/24/2011 which claims priority to the provisional 61/358,481 filed on 06/25/2010. 

Information Disclosure Statement
No IDS has been filed.
The following rejections are made:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims read on a method for treating Crohn’s Disease (CD) in a subject in need of treatment thereof, the method comprising administering a specific antagonist of nicotinic acetylcholine receptor alpha 7 to the subject in an amount effective to specifically modulate an activity of nicotinic acetylcholine receptor alpha 7 (nAChRa7) in at least one cell of the subject, wherein the specific antagonist of (nAChRa7) is methyllycaconitine (MLA), derivatives thereof, and pharmaceutically acceptable salts thereof, whereby the specific modulating of the activity of nicotinic acetylcholine receptor alpha 7 in the at least one cell treats the CD in the subject.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkondon et al. (alpha-bungarotoxin- and methyllycaconitine-sensitive nicotinic receptors mediate fast synaptic transmission in interneurons of rat hippocampal slices. Brain Res. 1998 Nov 9;810(1-2):257-63) in view of Damaj et al. (Bupropion ls a Nicotinic Antagonist (JPET October 1, 2000 vol. 295 no. 1 321-327) and Kast et al. (Remission of Crohn’s Disease on Bupropion GASTROENTEROLOGY 2001;121:1260-—1266).
 Alkondon et al. is solely used to show that methyllycaconitine is an α7 nAChR antagonist.
The reference fails to teach the treatment of Crohn’s disease.
Damaj et al. is solely used to show that bupropion blocks nicotine activation of a7 neuronal acetylcholine nicotinic receptors (nAChRs), reads on "selectively modulates an activity of nicotinic acetyl choline receptor alpha 7 (nAChRa7)."
Kast et al. teaches Crohn's symptoms have alleviated completely with bupropion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to treat Crohn's disease with methyllycaconitine. The motivation comes from the teaching that bupropion, a nicotinic receptor antagonist, is useful in treatment Crohn's disease and further that methyllycaconitine is an alpha  nAChR antagonist. Therefore, a skilled artisan would have had reasonable expectation of successfully treating Crohn's disease with nicotinic receptor antagonists such as methyllycaconitine.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkondon et al. (alpha-bungarotoxin- and methyllycaconitine-sensitive nicotinic receptors mediate fast synaptic transmission in interneurons of rat hippocampal slices. Brain Res. 1998 Nov 9;810(1-2):257-63) in view of Pfister (US20090088418 A1).
Alkondon et al. is solely used to show that methyllycaconitine is a α7 nAChR antagonist.
The reference fails to teach the treatment of Crohn’s disease.
Pfister et al. teaches nicotinic acetylcholine receptors (nAChRs), for example, as modulators of specific nicotinic receptor subtypes (specifically, the alpha7 nAChR subtype) for treating conditions and disorders inclusive of Crohn's disease (see claims 1, 31, 32 and abstract), reads on “selectively modulates an activity of nicotinic acetylcholine receptor alpha 7 (nAChRa7).”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to treat Crohn's disease with methyllycaconitine. The motivation comes from the teaching that nicotinic acetylcholine receptors (nAChRs), for example, as modulators of specific nicotinic receptor subtypes (specifically, the alpha7 nAChR subtype) for treating conditions and disorders inclusive of Crohn's disease and further that methyllycaconitine is an α7 nAChR antagonists. Therefore, a skilled artisan would have had reasonable expectation of successfully treating Crohn’s disease with methyllycaconitine.
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627